Exhibit 10.1
STANDBY EQUITY DISTRIBUTION AGREEMENT
     THIS AGREEMENT dated as of November 10, 2010 (this “Agreement”) between YA
GLOBAL MASTER SPV LTD., a Cayman Islands exempt limited partnership (the
“Investor”), and BANCTRUST FINANCIAL GROUP, INC., a corporation organized and
existing under the laws of the State of Alabama (the “Company”).
     WHEREAS, the parties desire that, upon the terms and subject to the
conditions contained herein, the Company may issue and sell to the Investor for
resale to the public, from time to time as provided herein, and the Investor
will purchase from the Company up to $15,000,000 of the Company’s common stock,
par value $.01 per share (the “Common Stock”); and
     WHEREAS, the offer and sale of the shares of Common Stock issuable
hereunder have been registered by the Company on a registration statement on
Form S-3 (File No. 333-153871) filed with the United States Securities and
Exchange Commission (the “SEC”), which has been declared effective by the SEC
under the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder (the “Securities Act”).
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the parties hereto intending to be legally bound, agree
as follows:
Article I. Certain Definitions
Section 1.01 “Accredited Investor” shall have the meaning set forth in
Section 3.07.
Section 1.02 “Additional Shares” shall have the meaning set forth in
Section 2.01(e).
Section 1.03 “Advance” shall mean the portion of the Commitment Amount requested
by the Company in an Advance Notice.
Section 1.04 “Advance Notice” shall mean a written notice in the form of
Exhibit A attached hereto to the Investor executed by an officer of the Company
and setting forth the Advance amount that the Company requests from the
Investor.
Section 1.05 “Advance Notice Date” shall mean each date the Company delivers (in
accordance with Section 2.01(a)) to the Investor an Advance Notice requiring the
Investor to advance funds to the Company, subject to the terms of this
Agreement.
Section 1.06 “Advance Settlement Date” shall mean the 3rd Trading Day after the
relevant Pricing Period, or such earlier day as may be available for settlement.
Section 1.07 “Articles of Incorporation” shall have the meaning set forth in
Section 4.06.
Section 1.08 “Base Prospectus” shall mean the Company’s prospectus included in
the Registration Statement.

 



--------------------------------------------------------------------------------



 



Section 1.09 “BHC Act” shall mean the Bank Holding Company Act of 1956, as
amended.
Section 1.10 “By-laws” shall have the meaning set forth in Section 4.06.
Section 1.11 “CIBC Act” shall mean the Change in Bank Control Act of 1978, as
amended.
Section 1.12 “Commitment Amount” shall mean the aggregate amount of up to
$15,000,000, which the Investor has agreed to provide to the Company in order to
purchase the Company’s Common Stock pursuant to the terms and conditions of this
Agreement; provided that, the Company shall not effect any sales under this
Agreement and the Investor shall not have the obligation to purchase shares of
Common Stock under this Agreement to the extent that after giving effect to such
purchase and sale the aggregate number of shares of Common Stock issued under
this Agreement would exceed 19.9% of the outstanding shares of Common Stock as
of the date of this Agreement) except that such limitation shall not apply in
the event that the Company (i) obtains the approval of its stockholders as
required by the applicable rules of the Principal Market for the Common Stock
for issuances of Common Stock in excess of such amount or (ii) obtains a written
opinion from outside counsel to the Company that such approval is not required,
which opinion shall be reasonably satisfactory to the Investor.
Section 1.13 “Commitment Period” shall mean the period commencing on the
Effective Date, and expiring upon the termination of this Agreement in
accordance with Section 10.02.
Section 1.14 “Common Stock” shall have the meaning set forth in the recitals of
this Agreement.
Section 1.15 “Company Financial Advisor” shall mean Burke Capital Group, a
division of Morgan Keegan & Co., Inc.
Section 1.16 “Company Minimum Price” shall mean a minimum acceptable price
indicated by the Company in connection with an Advance.
Section 1.17 “Company Periodic Report Date” shall have the meaning set forth in
Section 6.11.
Section 1.18 “Condition Satisfaction Date” shall have the meaning set forth in
Article VII.
Section 1.19 “Consolidation Event” shall have the meaning set forth in
Section 6.06.
Section 1.20 “Effective Date” shall mean the date hereof.
Section 1.21 “Environmental Laws” shall have the meaning set forth in
Section 4.11.
Section 1.22 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
Section 1.23 “Excluded Day” shall have the meaning set forth in Section 2.01(e).
Section 1.24 “Initial Disclosure” shall have the meaning set forth in
Section 6.13.

2



--------------------------------------------------------------------------------



 



Section 1.25 “Market Price” shall mean the lowest daily VWAP of the Common Stock
during the relevant Pricing Period which is greater than the Minimum Market
Price.
Section 1.26 “Material Adverse Effect” shall mean any condition, circumstance,
or situation that has resulted in, or would reasonably be expected to result in
(i) a material adverse effect on the legality, validity or enforceability of
this Agreement, (ii) a material adverse effect on the results of operations,
assets, business or condition (financial or otherwise) of the Company and its
subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement.
Section 1.27 “Maximum Advance Amount” shall be $250,000, or such other amount as
may be agreed upon by the mutual consent of the parties.
Section 1.28 “Minimum Acceptable Price” shall mean, for each Advance, (i) the
Company Minimum Price or (ii) if issuing Shares for a Purchase Price less than
the TARP Minimum Price would cause an adjustment to the exercise price for the
TARP Warrants, the greater of the Company Minimum Price and the TARP Minimum
Price for such Advance.
Section 1.29 “Minimum Market Price” shall mean the product obtained by
multiplying the Minimum Acceptable Price by 1.042.
Section 1.30 “Net Advance Amount” shall mean the amount of an Advance (in each
case as reduced, if necessary, pursuant to Section 2.01(c), Section 2.01(d) or
Section 2.01(e) and as increased, if necessary, by the purchase price paid for
any Additional Shares).
Section 1.31 “Ownership Limitation” shall have the meaning set forth in
Section 2.01(a).
Section 1.32 “Person” shall mean an individual, a corporation, a partnership, an
association, a trust or other entity or organization, including a government or
political subdivision or an agency or instrumentality thereof.
Section 1.33 “Preferred Stock” shall have the meaning set forth in Section 4.06.
Section 1.34 “Pricing Period” shall mean the 5 consecutive Trading Days after
the Advance Notice Date.
Section 1.35 “Principal Market” shall mean the Nasdaq Global Select Market, the
Nasdaq Global Market, the Nasdaq Capital Market, the NYSE Euronext or the New
York Stock Exchange, whichever is at the time the principal trading exchange or
market for the Common Stock.
Section 1.36 “Prospectus” shall mean the Base Prospectus, as supplemented by any
Prospectus Supplement.
Section 1.37 “Prospectus Supplement” shall mean any prospectus supplement to the
Base Prospectus filed with the SEC pursuant to Rule 424(b) under the Securities
Act, including, without limitation, the Prospectus Supplement required pursuant
to Section 6.04 hereof.

3



--------------------------------------------------------------------------------



 



Section 1.38 “Purchase Price” shall be set at 96% of the Market Price during the
Pricing Period.
Section 1.39 “Registration Limitation” shall have the meaning set forth in
Section 2.01(a).
Section 1.40 “Registration Statement” shall mean the Company’s shelf
registration statement filed by the Company with the SEC under the Securities
Act on Form S-3 (Registration Number 333-153871), with respect to Common Stock,
Preferred Stock, rights and warrants to be offered and sold by the Company, as
such Registration Statement may be amended and supplemented from time to time
and including any information deemed to be a part thereof pursuant to Rule 430B
under the Securities Act and any additional or successor shelf registration
statement filed by the Company with the SEC under the Securities Act on a form
promulgated by the SEC for which the Company then qualifies and which form shall
be available for the registration of the sale of Shares to the Investor.
Section 1.41 “Registration Statement Amendment Date” shall have the meaning set
forth in Section 6.11.
Section 1.42 “Renewal Deadline” shall have the meaning set forth in
Section 6.01.
Section 1.43 “SEC” shall have the meaning set forth in the recitals of this
Agreement.
Section 1.44 “SEC Documents” shall have the meaning set forth in Section 4.03.
Section 1.45 “SEC Filings” shall have the meaning set forth in the first
paragraph of Article IV.
Section 1.46 “Securities Act” shall have the meaning set forth in the recitals
of this Agreement.
Section 1.47 “Settlement Document” shall have the meaning set forth in
Section 2.02(a).
Section 1.48 “Shares” shall mean the shares of Common Stock to be issued from
time to time hereunder pursuant to Advances.
Section 1.49 “TARP Minimum Price” shall mean 90% of the last reported sale price
regular way as reported by Bloomberg L.P. on a Trading Day from 9:30 a.m. (New
York City time) to 4:00 p.m. New York City time on the last Trading Day of the
applicable Pricing Period.
Section 1.50 “TARP Warrants” shall mean the warrant to purchase up to 730,994
shares of Common Stock issued to the United States Department of The Treasury
under the Troubled Asset Relief Program Capital Purchase Program on December 19,
2008.
Section 1.51 “Trading Day” shall mean any day during which the Principal Market
shall be open for business.
Section 1.52 “VWAP” shall mean, for any Trading Day, the daily volume weighted
average price of the Common Stock for such date on the Principal Market as
reported by Bloomberg L.P.

4



--------------------------------------------------------------------------------



 



(based on a Trading Day from 9:30 a.m. (New York City time) to 4:00 p.m. (New
York City time)).
Article II. Advances
Section 2.01 Advances; Mechanics. On the basis of the representations,
warranties and agreements herein contained, but subject to the terms and
conditions herein, the Company, at its sole and exclusive option, may, from time
to time, issue and sell to the Investor, and the Investor shall purchase from
the Company, shares of Common Stock on the following terms:

  (a)   Advance Notice. At any time during the Commitment Period, the Company
may require the Investor to purchase shares of Common Stock by delivering an
Advance Notice to the Investor, subject to the conditions set forth in
Article VII; provided, however, that (i) the amount for each Advance as
designated by the Company in the applicable Advance Notice shall not be more
than the Maximum Advance Amount, (ii) the aggregate amount of all Advances
pursuant to this Agreement shall not exceed the Commitment Amount, (iii) in no
event shall the number of shares of Common Stock issuable to the Investor
pursuant to an Advance cause the aggregate number of shares of Common Stock
beneficially owned (as calculated pursuant to Section 13(d) of the Exchange Act)
by the Investor and its affiliates to exceed 4.9% of the Company’s then
outstanding Common Stock (the “Ownership Limitation”) and (iv) in no event shall
the aggregate offering price or number of Shares, as the case may be, exceed the
aggregate offering price or number of Shares, as the case may be, available for
issuance under the Registration Statement (the “Registration Limitation”). The
Company acknowledges that the Investor may sell shares of the Company’s Common
Stock corresponding with a particular Advance Notice after the Advance Notice is
received by the Investor, provided such sale complies with all applicable laws.
    (b)   Date of Delivery of Advance Notice. Advance Notices shall be delivered
in accordance with the instructions set forth on the bottom of Exhibit A or such
other instructions that the Investor may provide to the Company. An Advance
Notice shall be deemed delivered on (i) the Trading Day it is received by the
Investor if such notice is received prior to 5:00 pm Eastern Time, or (ii) the
immediately succeeding Trading Day if it is received after 5:00 pm Eastern Time
on a Trading Day or at any time on a day which is not a Trading Day. No Advance
Notice may be deemed delivered on a day that is not a Trading Day. The Company
acknowledges and agrees that the Investor shall be entitled to treat any email
it receives purporting to be an Advance Notice from officers whose email
addresses are identified by the Company as a duly executed and authorized
Advance Notice from the Company. The Investor shall promptly confirm the receipt
of any Advance Notice delivered via email after such email is opened by replying
to the sender of such email. Any Advance Notice delivered by email shall be
deemed received by the Investor only after the Investor has sent such reply
confirming receipt.     (c)   Ownership Limitation. In connection with each
Advance Notice delivered by the Company, any portion of an Advance that would
cause the Investor to exceed the Ownership Limitation shall automatically be
withdrawn.

5



--------------------------------------------------------------------------------



 



  (d)   Registration Limitation. In connection with each Advance Notice, any
portion of an Advance that would cause the aggregate offering price to exceed
the Registration Limitation shall automatically be deemed to be withdrawn by the
Company with no further action required by the Company. At the Company’s request
from time to time, the Investor shall report to the Company the total amount of
Shares offered and sold pursuant to this Agreement and the portion of the total
Commitment Amount remaining.     (e)   Minimum Market Price Adjustment. The
amount of the Advance set forth in an Advance Notice shall automatically be
reduced by 20% for each Trading Day during the Pricing Period that the VWAP of
the Common Stock is below the Minimum Market Price (each such day, an “Excluded
Day”). The number of shares of Common Stock to be delivered to the Investor at
the Closing (in accordance with Section 2.02 of this Agreement) shall correspond
with the Advance Notice amount as reduced pursuant to this Section 2.01(e),
except that the Investor may elect to purchase and the Company shall be
obligated to sell up to that number of shares of Common Stock equal to the
amount of such reduction divided by the Minimum Acceptable Price corresponding
to such Advance Notice (the “Additional Shares”) at a price equal to the Minimum
Acceptable Price corresponding to such Advance. For the avoidance of doubt, this
exception shall not affect the calculation of the Purchase Price for the Trading
Days in the Pricing Period that are not Excluded Days.

Section 2.02 Closings. The closing of each Advance with respect to each Pricing
Period shall take place on each Advance Settlement Date in accordance with the
following procedures:

  (a)   By 10:30 am on the Trading Day immediately following each Pricing Period
the Investor shall deliver to the Company a written document (each a “Settlement
Document”) setting forth (i) the amount of the Advance (taking into account any
adjustments pursuant to Section 2.01(c) Section 2.01(d), or Section 2.01(e)),
(ii) the Net Advance Amount, (iii) the Minimum Acceptable Price (if any) for the
Advance, (iv) the number of Excluded Days (if any) taken into account in
determining the Pricing Period, (v) the Purchase Price, (vi) the Market Price
(as supported by a report by Bloomberg L.P. indicating the VWAP for each of the
Trading Days during the Pricing Period), (vii) the number of Additional Shares,
if any, to be purchased, (viii) the amount payable to the Company, in each case
taking into account the terms and conditions of this Agreement, and (ix) the
number of shares of Common Stock beneficially owned by the Investor as of the
date of such Settlement Document. The Settlement Document shall be substantially
in the form attached hereto as Exhibit B and shall be delivered in accordance
with the instructions set forth on the top of Exhibit B or such other
instructions that the Company may provide to the Investor.     (b)   Upon
receipt of the Settlement Document with respect to each Advance, the Company
shall, by signing the Settlement Document and returning it to the Investor,
confirm that it has obtained all permits and qualifications, if any, required
for the issuance and transfer of the shares of Common Stock applicable to such
Advance, or shall have the availability of exemptions therefrom and that the
sale and issuance of such shares of Common Stock shall be legally permitted by
all laws and regulations to which the Company is subject.

6



--------------------------------------------------------------------------------



 



  (c)   On each Advance Settlement Date the Company will, or will cause its
transfer agent to, electronically transfer such number of shares of Common Stock
registered in the name of the Investor as shall equal (x) the amount of the
Advance specified in such Advance Notice (as may be reduced according to the
terms of this Agreement), divided by the Purchase Price and (y) the Additional
Shares, if any, by crediting the Investor’s account or its designee’s account at
the Depository Trust Company through its Deposit Withdrawal Agent Commission
System or by such other means of delivery as may be mutually agreed upon by the
parties hereto (which in all cases shall be freely tradable, registered shares
in good deliverable form) against payment by the Investor of the Net Advance
Amount in same day funds to an account designated by the Company. No fractional
shares shall be issued, and any fractional amounts shall be rounded to the next
higher whole number of shares. Any certificates evidencing shares of Common
Stock delivered pursuant hereto shall be free of restrictive legends.

Section 2.03 Hardship. If the Company defaults in its obligations to deliver the
Shares (which in all cases shall be delivered as registered shares in good
deliverable form) on the Advance Settlement Date, the Company agrees that in
addition to and in no way limiting the rights and obligations set forth in
Article V hereto and in addition to any other remedy to which the Investor is
entitled at law or in equity, including, without limitation, specific
performance, it will hold the Investor harmless against any loss, claim, damage,
or expense (including reasonable legal fees and expenses), as incurred, arising
out of or in connection with such default by the Company and acknowledges that
irreparable damage would occur in the event of any such default. It is
accordingly agreed that the Investor shall be entitled to an injunction or
injunctions to prevent such breaches of this Agreement and to specifically
enforce, without the posting of a bond or other security, the terms and
provisions of this Agreement.
Article III. Representations and Warranties of Investor
     Investor hereby represents and warrants to, and agrees with, the Company
that the following are true and correct as of the date hereof and will remain
true and correct throughout the Commitment Period:
Section 3.01 Organization and Authorization. The Investor is duly incorporated
or organized, validly existing and in good standing under the laws of the Cayman
Islands and has all requisite power and authority to purchase, hold and sell the
Shares as provided herein. Each of the decision to invest and the execution and
delivery of this Agreement by such Investor, the performance by such Investor of
its obligations hereunder and the consummation by such Investor of the
transactions contemplated hereby has been duly authorized by all necessary
partnership action by the Investor and requires no other proceedings on the part
of the Investor. The undersigned has the right, power and authority to execute
and deliver this Agreement and all other instruments on behalf of the Investor.
This Agreement has been duly executed and delivered by the Investor and,
assuming the execution and delivery hereof and acceptance thereof by the
Company, will constitute the legal, valid and binding obligations of the
Investor, enforceable against the Investor in accordance with its terms.
Section 3.02 Evaluation of Risks. The Investor has such knowledge and experience
in financial, tax and business matters as to be capable of evaluating the merits
and risks of, and

7



--------------------------------------------------------------------------------



 



bearing the economic risks entailed by, an investment in the Company and of
protecting its interests in connection with this transaction. It recognizes that
its investment in the Company involves a high degree of risk.
Section 3.03 No Legal or Other Advice from the Company. The Investor
acknowledges that it had the opportunity to review this Agreement and the
transactions contemplated by this Agreement with its own legal counsel and
investment and tax advisors. The Investor is relying solely on such counsel and
advisors and not on any statements or representations of the Company or any of
the Company’s representatives or agents for legal, tax or investment advice with
respect to this investment, the transactions contemplated by this Agreement or
the securities laws of any jurisdiction.
Section 3.04 Not an Affiliate. The Investor is not and under no circumstance
will the Investor take any action hereunder or otherwise that would make the
Investor or any of its affiliates or representatives an officer, director or a
Person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with the Company or any
“Affiliate” of the Company (as that term is defined in Rule 405 of the
Securities Act).
Section 3.05 Short Position. None of the Investor nor any partner, affiliate, or
subsidiary of the Investor has or will have an open short position in the Common
Stock of the Company during the term of this Agreement.
Section 3.06 Investment Purpose. The securities are being purchased by the
Investor for investment purposes, for its own account only and not on behalf of
any other person. The Investor agrees not to assign or in any way transfer the
Investor’s rights to the securities or any interest therein and acknowledges
that the Company will not recognize any purported assignment or transfer except
in accordance with applicable federal and state securities and banking laws. No
other Person has or will have a direct or indirect beneficial interest in the
securities. The Investor agrees not to sell, hypothecate or otherwise transfer
the Investor’s securities unless the securities are registered under federal and
applicable state securities laws or unless, in the opinion of counsel
satisfactory to the Company, an exemption from such laws is available. The
Investor intends to immediately resell, in the market, the securities it
purchases hereunder, without any intent or efforts to accumulate such
securities. The Investor will not attempt, individually or together with any
other person or group, to directly or indirectly exercise control of the Company
or elect directors of the Company or its bank subsidiaries, or to directly or
indirectly exercise a controlling influence over the management or policies of
the Company or any of its bank subsidiaries. The Investor is not seeking to
accumulate securities for its own account or for the account of any other
person.
Section 3.07 Accredited Investor. The Investor is an “Accredited Investor” as
that term is defined in Rule 501(a)(3) of Regulation D under the Securities Act.
Section 3.08 Information. The Investor and its advisors (and its counsel), if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and information it deemed material to making an
informed investment decision. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its management.
Neither such inquiries nor any other due diligence investigations conducted by

8



--------------------------------------------------------------------------------



 



such Investor or its advisors, if any, or its representatives shall modify,
amend or affect the Investor’s right to rely on the Company’s representations
and warranties contained in this Agreement. The Investor understands that its
investment involves a high degree of risk. The Investor is in a position
regarding the Company, which, based upon employment, family relationship or
economic bargaining power, enabled and enables such Investor to obtain
information from the Company in order to evaluate the merits and risks of this
investment. The Investor has sought such accounting, legal and tax advice, as it
has considered necessary to make an informed investment decision with respect to
this transaction.
Section 3.09 Trading Activities. The Investor agrees that it shall not, and that
it will cause its partners, affiliates and subsidiaries not to, engage in any
short sales of the Common Stock, provided that the Company acknowledges and
agrees that upon receipt of an Advance Notice the Investor has the right to sell
the shares to be purchased by the Investor pursuant to an Advance Notice prior
to taking possession of such Shares, provided further that such sale complies
with all applicable laws. As of the date of this Agreement, the Investor and its
partners, affiliates, subsidiaries and employees do not beneficially own (as
calculated pursuant to Section 13(d) of the Exchange Act) any shares of Common
Stock. During the term of this Agreement, none of the Investor nor its partners,
affiliates, subsidiaries or employees will purchase or hold any shares of Common
Stock other than as contemplated hereby.
Section 3.10 Standstill Agreement. The Investor agrees that during the term of
this Agreement and for a period of one year from the expiration of the
Commitment Period, it will not, provided the Company has delivered to the
Investor all Shares relating to any prior Advance and has not defaulted on any
other obligations it has to the Investor and unless (x) specifically consented
to in advance in writing by the Board of Directors of the Company or
(y) required in order to fulfill its obligations to purchase and sell the Shares
as set forth in Article II of this Agreement, directly or indirectly, in any
manner:

  (a)   make, or in any way participate in, directly or indirectly, alone or in
concert with others, any “solicitation” of “proxies” to vote (as such terms are
used in the proxy rules promulgated pursuant to Section 14 of the Exchange Act),
whether subject to or exempt from the proxy rules, or seek to advise or
influence in any manner whatsoever any Person with respect to the voting of any
equity securities of the Company, or seek, directly or indirectly and whether
individually or with any other person or group, to influence the management or
policies of the Company;     (b)   form, join or in any way participate in a
“group” within the meaning of Section 13(d)(3) of the Exchange Act with respect
to any voting securities of the Company;     (c)   acquire, offer to acquire or
agree to acquire, alone or in concert or otherwise with others, by purchase,
exchange or otherwise, (i) any of the assets, tangible and intangible, of the
Company or any of its subsidiaries or (ii) direct or indirect rights, warrants
or options to acquire any assets or securities of the Company or any of its
subsidiaries;     (d)   otherwise act, alone or in concert or otherwise with
others, to seek to propose to the Company, any of its subsidiaries or any of
their respective shareholders any merger, business combination, restructuring,
recapitalization or other transaction involving the

9



--------------------------------------------------------------------------------



 



      Company or any of its subsidiaries or otherwise seek, alone or in concert
or otherwise with others, to control, change or influence the management, the
Board of Directors of the Company or the policies of the Company or any of its
subsidiaries or nominate any person as a director, or propose any matter to be
voted upon by the shareholders of the Company or any of its subsidiaries; or    
(e)   purchase or hold, or exercise any rights with respect to, any securities
of the Company or any of its subsidiaries, either alone or in concert or
otherwise with any other person or any group; and     (f)   publicly announce an
intention to do, or enter into any arrangement, understanding or agreement with
others to do, any of the actions restricted or prohibited under this Section
3.10.

Article IV. Representations and Warranties of the Company
     Except as stated below, on the disclosure schedules delivered herewith or
in the SEC Documents (as defined herein), the Registration Statement and the
Prospectus (the “SEC Filings”), the Company hereby represents and warrants to
the Investor that the following are true and correct as of the date hereof:
Section 4.01 Registration Statement and Prospectus.
     (a) The Company meets the requirements for use of Form S-3 under the
Securities Act for the offering of the Shares, including but not limited to the
transactions requirements for an offering made by the issuer set forth in
Instruction I.B.6 to Form S-3.
     (b) The Registration Statement, including the Base Prospectus contained
therein, was prepared by the Company in conformity with the requirements of the
Securities Act and all applicable U.S. federal securities laws rules and
regulations. Any amendment or supplement to the Registration Statement or
Prospectus required by this Agreement will be so prepared and filed by the
Company and, as applicable, the Company will use its commercially reasonable
efforts to cause it to become effective as soon as reasonably practicable. No
stop order suspending the effectiveness of the Registration Statement has been
issued, and no proceeding for that purpose has been instituted or, to the
knowledge of the Company, threatened by the SEC. Any reference herein to the
Registration Statement, the Prospectus, or any amendment or supplement thereto
shall be deemed to refer to and include the documents incorporated (or deemed to
be incorporated) by reference therein pursuant to Item 12 of Form S-3 under the
Securities Act, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or Prospectus shall be
deemed to refer to and include the filing after the execution hereof of any
document with the SEC deemed to be incorporated by reference therein.
     (c) The Company has not distributed and, prior to the completion of the
distribution of the Shares, shall not distribute any offering material in
connection with the offering and sale of the Shares other than the Registration
Statement, the Base Prospectus as supplemented by any Prospectus Supplement or
such other materials, if any, permitted by the Securities Act.

10



--------------------------------------------------------------------------------



 



Section 4.02 No Misstatement or Omission. Each part of the Registration
Statement, when such part became or becomes effective, and the Prospectus, on
the date of filing thereof with the SEC and at each date during the Pricing
Period and at the Advance Settlement Date conformed or will conform in all
material respects with the requirements of the Securities Act and the rules and
regulations promulgated thereunder; each part of the Registration Statement,
when such part became or becomes effective, did not or will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
and the Prospectus, on the date of filing thereof with the SEC and at each date
during the Pricing Period and at the Advance Settlement Date did not or will not
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; except that the foregoing shall not apply
to statements or omissions in any such document made in reliance on information
furnished in writing to the Company by the Investor expressly stating that such
information is intended for use in the Registration Statement, the Prospectus,
or any amendment or supplement thereto.
Section 4.03 SEC Documents; Financial Statements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act and the Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC under the Exchange Act (all of the foregoing filed within the
two years preceding the date hereof or amended after the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “SEC Documents”). The Company is current with its filing obligations under
the Exchange Act and all SEC Documents have been filed on a timely basis or the
Company has received a valid extension of such time of filing and has filed any
such SEC Document prior to the expiration of any such extension. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present the financial position of the Company as
of the dates thereof and the results of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).
Section 4.04 Organization and Qualification. The Company is duly incorporated,
validly existing and in good standing under the laws of the state of Alabama and
has all requisite corporate power to own its properties and to carry on its
business as now being conducted. Each of the Company and its subsidiaries is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted by it

11



--------------------------------------------------------------------------------



 



makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect.
Section 4.05 Authorization, Enforcement, Compliance with Other Instruments.
(i) The Company has the requisite corporate power and authority to enter into
and perform this Agreement and any related agreements, in accordance with the
terms hereof and thereof, (ii) the execution and delivery of this Agreement and
any related agreements by the Company and the consummation by it of the
transactions contemplated hereby and thereby, have been duly authorized by the
Company’s Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or its stockholders, (iii) this Agreement
and any related agreements have been duly executed and delivered by the Company,
(iv) this Agreement and assuming the execution and delivery thereof and
acceptance by the Investor, any related agreements, constitute the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies, and except to the extent that
rights to indemnification and contribution may be limited or held unenforceable
under applicable federal or state laws or public policy underlying such laws.
Section 4.06 Capitalization. The authorized capital stock of the Company
consists of 100,000,000 shares of Common Stock and 500,000 shares of preferred
stock, no par value per share (“Preferred Stock”), of which 17,684,812 shares of
Common Stock and 50,000 shares of Preferred Stock are issued and outstanding.
All of such outstanding shares have been validly issued and are fully paid and
nonassessable. The Common Stock is currently quoted on the Nasdaq Global Select
Market under the trading symbol “BTFG”. No shares of Common Stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company. As of the date hereof, (i) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries, (ii) there
are no outstanding debt securities (iii) there are no outstanding registration
statements other than the Registration Statement, registration statements on
Form S-8 and the registration statement on Form S-1 (Registration
No. 333-128183) filed by the Company with the SEC, and (iv) there are no
agreements or arrangements under which the Company or any of its subsidiaries is
obligated to register the sale of any of their securities under the Securities
Act. There are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by this Agreement or any related agreement or
the consummation of the transactions described herein or therein. The Company
has furnished or made available to the Investor true and correct copies of the
Company’s Articles of Incorporation, as amended and as in effect on the date
hereof (the “Articles of Incorporation”), and the Company’s By-laws, as in
effect on the date hereof (the “By-laws”), and the terms of all securities
convertible into or exercisable for Common Stock and the material rights of the
holders thereof in respect thereto.

12



--------------------------------------------------------------------------------



 



Section 4.07 No Conflict. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the Articles of
Incorporation, any certificate of designations of any outstanding series of
Preferred Stock of the Company or By-laws or (ii) conflict with or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture or instrument
to which the Company or any of its subsidiaries is a party, or result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and the rules and regulations
of the Principal Market on which the Common Stock is quoted) applicable to the
Company or any of its subsidiaries or by which any material property or asset of
the Company or any of its subsidiaries is bound or affected and which would
cause a Material Adverse Effect. Neither the Company nor its subsidiaries is in
violation of any term of or in default under its Articles of Incorporation or
By-laws or their organizational charter or by-laws, respectively, or any
material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its subsidiaries that would cause a Material Adverse Effect. The
business of the Company and its subsidiaries is not being conducted in violation
of any material law, ordinance or regulation of any governmental entity. Except
as specifically contemplated by this Agreement, as required under the Securities
Act and any applicable state securities laws and as required by the rules of the
Principal Market, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by this Agreement in accordance with the terms
hereof or thereof except as such consent, authorization or order has been
obtained prior to the date hereof. The Company is unaware of any fact or
circumstance which, in its reasonable judgment, might give rise to any of the
foregoing.
Section 4.08 No Default. The Company is not in default in the performance or
observance of any material obligation, agreement, covenant or condition
contained in any indenture, mortgage, deed of trust or other material instrument
or agreement to which it is a party or by which it is or its property is bound
and neither the execution, nor the delivery by the Company, nor the performance
by the Company of its obligations under this Agreement or any of the exhibits or
attachments hereto will conflict with or result in the breach or violation of
any of the terms or provisions of, or constitute a default or result in the
creation or imposition of any lien or charge on any assets or properties of the
Company under its Articles of Incorporation, By-laws, any material indenture,
mortgage, deed of trust or other material agreement applicable to the Company or
instrument to which the Company is a party or by which it is bound, or any
statute, or any decree, judgment, order, rules or regulation of any court or
governmental agency or body having jurisdiction over the Company or its
properties, in each case which default, lien or charge is likely to cause a
Material Adverse Effect.
Section 4.09 Intellectual Property Rights. The Company and its subsidiaries own
or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademarks,
trade name

13



--------------------------------------------------------------------------------



 



rights, patents, patent rights, copyrights, inventions, licenses, service names,
service marks, service mark registrations, trade secrets or other similar rights
of others, and, to the knowledge of the Company, there is no claim, action or
proceeding being made or brought against, or to the Company’s knowledge, being
threatened against, the Company or its subsidiaries regarding trademarks, trade
names, patents, patent rights, inventions, copyrights, licenses, service names,
service marks, service mark registrations, trade secrets or other infringement;
and the Company is unaware of any facts or circumstances which, in its
reasonable judgment, might give rise to any of the foregoing.
Section 4.10 Employee Relations. Neither the Company nor any of its subsidiaries
is involved in any labor dispute nor, to the knowledge of the Company, is any
such dispute threatened, in each case as would have a Material Adverse Effect.
Section 4.11 Environmental Laws. Except as would not have a Material Adverse
Effect, the Company and its subsidiaries are (i) in compliance with any and all
applicable material foreign, federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval.
Section 4.12 Title. The Company has good and marketable title to its properties
and material assets owned by it, free and clear of any pledge, lien, security
interest, encumbrance, claim or equitable interest other than such as are not
material to the business of the Company. Any real property and facilities held
under lease by the Company and its subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its subsidiaries.
Section 4.13 Insurance. The Company and each of its subsidiaries are insured
against such losses and risks and in such amounts as management of the Company
believes to be prudent and customary for similarly situated companies in the
businesses in which the Company and its subsidiaries are engaged. Neither the
Company nor any such subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not have a Material Adverse Effect.
Section 4.14 Regulatory Permits. The Company and its subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.
Section 4.15 Internal Accounting Controls. The Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in

14



--------------------------------------------------------------------------------



 



conformity with generally accepted accounting principles and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Section 4.16 No Material Adverse Breaches, etc. Neither the Company nor any of
its subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
Material Adverse Effect. Neither the Company nor any of its subsidiaries is in
breach of any contract or agreement which breach, in the judgment of the
Company’s officers, has or is expected to have, individually or in the
aggregate, a Material Adverse Effect.
Section 4.17 Absence of Litigation. Other than periodic examinations and
inquiries of the Company and its banking subsidiary by federal and state banking
regulators, there is no action, suit, proceeding, inquiry or investigation
before or by any court, public board, government agency, self-regulatory
organization or body pending against or affecting the Company, the Common Stock
or any of the Company’s subsidiaries, wherein an unfavorable decision, ruling or
finding would have a Material Adverse Effect.
Section 4.18 Tax Status. Subject to valid extensions, the Company and each of
its subsidiaries has made or filed all material federal and state income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject and (unless and only to the extent that the Company and each
of its subsidiaries has set aside on its books provisions reasonably adequate
for the payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.
Section 4.19 Certain Transactions. None of the officers or directors of the
Company is currently a party to any transaction with the Company (other than for
services as officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer or director or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer or director
has a substantial interest or is an officer, director, trustee or partner that
are required to be described in the SEC Filings that are not so described.
Section 4.20 The Shares. The Shares have been duly authorized and, when issued,
delivered and paid for pursuant to this Agreement, will be validly issued and
fully paid and non-assessable, free and clear of all encumbrances and will be
issued in compliance with all applicable United States federal and state
securities laws; the capital stock of the Company, including the Common Stock,
conforms in all material respects to the description thereof contained in the
Registration Statement and the Common Stock, including the Shares, will conform
to the description thereof

15



--------------------------------------------------------------------------------



 



contained in the Prospectus as amended or supplemented. Neither the stockholders
of the Company, nor any other Person have any preemptive rights or rights of
first refusal with respect to the Shares or other rights to purchase or receive
any of the Shares or any other securities or assets of the Company, and no
Person has the right, contractual or otherwise, to cause the Company to issue to
it, or register pursuant to the Securities Act, any shares of capital stock or
other securities or assets of the Company upon the issuance or sale of the
Shares. The Company is not obligated to offer the Shares on a right of first
refusal basis or otherwise to any third parties including, but not limited to,
current or former shareholders of the Company, underwriters, brokers or agents.
Section 4.21 Dilution. The Company is aware and acknowledges that issuance of
shares of the Common Stock could cause dilution to existing shareholders and
could significantly increase the outstanding number of shares of Common Stock.
Section 4.22 Acknowledgment Regarding Investor’s Purchase of Shares. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length investor with respect to this Agreement and the transactions
contemplated hereunder. The Company further acknowledges that the Investor is
not acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereunder and any advice given by the Investor or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereunder is merely incidental to the Investor’s purchase of the Shares
hereunder. The Company is aware and acknowledges that it may not be able to
request Advances under this Agreement if the Registration Statement ceases to be
effective or if any issuances of Common Stock pursuant to any Advances would
violate any rules of the Principal Market.
Article V. Indemnification
     The Investor and the Company covenant to the other the following with
respect to itself:
Section 5.01 Indemnification by the Company. The Company agrees to indemnify and
hold harmless the Investor and the Investor’s affiliates, directors, officers,
employees and agents and each Person who controls the Investor within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act against any
and all losses, claims, damages, expenses or liabilities, joint or several, to
which they or any of them may become subject under the Securities Act, the
Exchange Act or other federal or state statutory law or regulation, at common
law or otherwise, insofar as such losses, claims, damages, expenses or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement for the registration of the Shares as originally filed or
in any amendment thereof, or in the Prospectus, or in any Prospectus Supplement,
or in any amendment thereof or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and agrees to reimburse each such indemnified party, as incurred, for any legal
or other expenses reasonably incurred by them in connection with investigating,
defending or settling any such loss, claim, damage, liability, expense or
action; provided, however, that the Company will not be liable in any such case
to the extent that any such loss, claim, damage or liability arises out of or is
based upon any such untrue statement or

16



--------------------------------------------------------------------------------



 



alleged untrue statement or omission or alleged omission made therein in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Investor specifically for inclusion therein.
Section 5.02 Indemnification by the Investor. The Investor agrees to indemnify
and hold harmless the Company, each of its directors, each of its officers who
signs the Registration Statement, and each Person who controls the Company
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act to
the same extent as the foregoing indemnity to the Investor, but only with
reference to written information relating to such Investor furnished to the
Company by or on behalf of the Investor specifically for inclusion in the
documents referred to in the foregoing indemnity.
Section 5.03 Notice of Claim. Promptly after receipt by an indemnified party
under this Article V of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Article V, notify the indemnifying party in
writing of the commencement thereof; but the failure so to notify the
indemnifying party (i) will not relieve it from liability under Section 5.01 or
Section 5.02 above unless and to the extent the indemnifying party did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in Section 5.01 or
Section 5.02 above. In the case of parties indemnified pursuant to Section 5.01
above, counsel to the indemnified parties shall be selected by the Company, and,
in the case of parties indemnified pursuant to Section 5.02 above, counsel to
the indemnified parties shall be selected by the Investor. An indemnifying party
may participate at its own expense in the defense of any such action; provided,
however, that counsel to the indemnifying party shall not (except with the
consent of the indemnified party) also be counsel to the indemnified party. In
no event shall the indemnifying parties be liable for fees and expenses of more
than one counsel (in addition to any local counsel) separate from their own
counsel for all indemnified parties in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances. An indemnifying party will not,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought under this Agreement (whether or
not the indemnified parties are actual or potential parties to such claim or
action) unless (i) such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising out
of such claim, action, suit or proceeding and (ii) such settlement, compromise
or consent does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.
Section 5.04 Contribution. In the event that the indemnity provided in
Section 5.01 or Section 5.02 is unavailable to or insufficient to hold harmless
an indemnified party for any reason, the Company and the Investor severally
agree to contribute to the aggregate losses, claims, damages and liabilities
(including legal or other expenses reasonably incurred in connection with
investigating or defending the same) (collectively “Losses”) to which the
Company and the Investor may be subject in such proportion as is appropriate to
reflect the relative benefits received by the Company on the one hand and by the
Investor on the other from transactions

17



--------------------------------------------------------------------------------



 



contemplated by this Agreement. If the allocation provided by the immediately
preceding sentence is unavailable for any reason, the Company and the Investor
severally shall contribute in such proportion as is appropriate to reflect not
only such relative benefits but also the relative fault of the Company on the
one hand and of the Investor on the other in connection with the statements or
omissions which resulted in such Losses as well as any other relevant equitable
considerations. Benefits received by the Company shall be deemed to be equal to
the total proceeds from the offering (net of underwriting discounts and
commissions but before deducting expenses) received by it, and benefits received
by the Investor shall be deemed to be equal to the total discounts received by
the Investor. Relative fault shall be determined by reference to, among other
things, whether any untrue or any alleged untrue statement of a material fact or
the omission or alleged omission to state a material fact relates to information
provided by the Company on the one hand or the Investor on the other, the intent
of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The Company
and the Investor agree that it would not be just and equitable if contribution
were determined by pro rata allocation or any other method of allocation which
does not take account of the equitable considerations referred to above. The
aggregate amount of losses, liabilities, claims, damages and expenses incurred
by an indemnified party and referred to above in this Article V shall be deemed
to include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission. Notwithstanding the provisions of
this Section 5.04, the Investor shall not be required to contribute any amount
in excess of the amount by which the Purchase Price for Shares actually
purchased pursuant to this Agreement exceeds the amount of any damages which the
Investor has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. For purposes of this Article V, each Person who
controls the Investor within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and each director, officer, employee and agent of
the Investor shall have the same rights to contribution as the Investor, and
each Person who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, each officer of the Company
who shall have signed the Registration Statement and each director of the
Company shall have the same rights to contribution as the Company, subject in
each case to the applicable terms and conditions of this Section 5.04.
Section 5.05 Remedies. The remedies provided for in this Article V are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity. The obligations of the
parties to indemnify or make contribution under this Article V shall survive
termination.
Article VI.
Covenants of the Company
Section 6.01 Effective Registration Statement. During the Commitment Period, the
Company shall notify the Investor promptly if (i) the Registration Statement
shall cease to be effective

18



--------------------------------------------------------------------------------



 



under the Securities Act, (ii) the Common Stock shall cease to be authorized for
listing on the Principal Market, (iii) the Common Stock ceases to be registered
under Section 12(b) or Section 12(g) of the Exchange Act or (iv) the Company
fails to file in a timely manner all reports and other documents required of it
as a reporting company under the Exchange Act. If the third anniversary (the
“Renewal Deadline”) of the initial effective date of the Registration Statement
falls during the Commitment Period, the Company will, prior to the Renewal
Deadline file, if it has not already done so and is eligible to do so, a new
automatic shelf registration statement relating to the Shares, in a form
satisfactory to the Investor. If the Company is not eligible to file an
automatic shelf registration statement, the Company will, prior to the Renewal
Deadline, if it has not already done so, file a new shelf registration statement
relating to the Shares, in a form reasonably satisfactory to the Investor, and
will use its commercially reasonable efforts to cause such registration
statement to be declared effective within 60 days after the Renewal Deadline.
The Company will take all other action necessary or appropriate to permit the
issuance and sale of the Shares to continue as contemplated in the expired
registration statement relating to the Shares. References in this Agreement to
the Registration Statement shall include such new automatic shelf registration
statement or such new shelf registration statement, as the case may be.
Section 6.02 Corporate Existence. The Company will take all steps necessary to
preserve and continue the corporate existence of the Company.
Section 6.03 Notice of Certain Events Affecting Registration; Suspension of
Right to Make an Advance. The Company will promptly notify the Investor, and
confirm in writing, upon its becoming aware of the occurrence of any of the
following events: (i) receipt of any request for additional information by the
SEC or any other federal or state governmental authority for amendments or
supplements to the Registration Statement, the Prospectus or for any additional
information relating to the Registration Statement or Prospectus; (ii) the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Common Stock for sale in any jurisdiction or
the initiation or threatening of any proceeding for such purpose; (iv) the
happening of any event that makes any statement made in the Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, Prospectus or
documents so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or of the
necessity to amend the Registration Statement or supplement the Prospectus to
comply with the Securities Act or any other law; and (v) the Company’s
reasonable determination that a post-effective amendment to the Registration
Statement would be appropriate; and the Company will promptly make available to
the Investor any such supplement or amendment to the related prospectus. The
Company shall not deliver to the Investor any Advance Notice during the
continuation of any of the foregoing events.

19



--------------------------------------------------------------------------------



 



Section 6.04 Prospectus Delivery. The Company agrees that on such dates as the
Securities Act shall require, the Company will file a Prospectus Supplement or
other appropriate form as determined by counsel with the SEC under the
applicable paragraph of Rule 424(b) under the Securities Act, which Prospectus
Supplement will set forth, within the relevant period, the amount of Shares sold
to the Investor, the net proceeds to the Company and the discount paid by the
Investor with respect to such Shares. The Company shall provide the Investor at
least 24 hours to comment on a draft of each such Prospectus Supplement (and
shall give due consideration to all such comments) and shall deliver or make
available to the Investor, without charge, an electronic copy of each form of
Prospectus Supplement, together with the Base Prospectus. The Company consents
to the use of the Prospectus (and of any Prospectus Supplement thereto) in
accordance with the provisions of the Securities Act and with the securities or
“blue sky” laws of the jurisdictions in which the Shares may be sold by the
Investor, in connection with the offering and sale of the Shares and for such
period of time thereafter as the Prospectus is required by the Securities Act to
be delivered in connection with sales of the Shares. If during such period of
time any event shall occur that in the judgment of the Company and its counsel
is required to be set forth in the Prospectus or should be set forth therein in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading, or if it is necessary to supplement
or amend the Prospectus to comply with the Securities Act or any other
applicable law or regulation, the Company shall forthwith prepare and file with
the SEC an appropriate Prospectus Supplement to the Prospectus and shall
promptly furnish or make available to the Investor an electronic copy thereof.
Section 6.05 Listing of Shares. The Company will use commercially reasonable
efforts to cause the Shares to be listed on the Principal Market and to qualify
the Shares for sale under the securities laws of such jurisdictions as are
required by law in the reasonable opinion of Investor’s counsel and that the
Investor designates; provided that the Company shall not be required in
connection therewith to qualify as a foreign corporation or to file a general
consent to service of process in any jurisdiction.
Section 6.06 Consolidation; Merger. If an Advance Notice has been delivered to
the Investor and the transaction contemplated in such Advance Notice has not yet
been closed in accordance with Section 2.02 hereof, then the Company shall not
affect any merger or consolidation of the Company with or into, or a transfer of
all or substantially all the assets of the Company to another entity (a
“Consolidation Event”).
Section 6.07 Issuance of the Company’s Common Stock. The sale of Shares
hereunder shall be made in accordance with the provisions and requirements of
the Securities Act and any applicable state securities law.
Section 6.08 Use of Proceeds. The Company shall use the net proceeds from this
offering as disclosed in the Prospectus.
Section 6.09 Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, will pay all expenses
incident to the performance of its obligations hereunder, including but not
limited to (i) the preparation, printing and filing of the Registration
Statement and each amendment and supplement thereto, of each Prospectus and of
each amendment and supplement thereto; (ii) the preparation, issuance and

20



--------------------------------------------------------------------------------



 



delivery of any Shares issued pursuant to this Agreement, (iii) all fees and
disbursements of the Company’s counsel, accountants and other advisors, (iv) the
qualification of the Shares under securities laws in accordance with the
provisions of this Agreement, including filing fees in connection therewith,
(v) the printing and delivery of copies of the Prospectus and any amendments or
supplements thereto, (vi) the fees and expenses incurred in connection with the
listing or qualification of the Shares for trading on the Principal Market, or
(vii) filing fees of the SEC and the Financial Industry Regulatory Authority,
Inc. Corporate Finance Department.
Section 6.10 Compliance with Laws. The Company will not, directly or indirectly,
take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company or which caused or resulted in, or which
would in the future reasonably be expected to cause or result in, stabilization
or manipulation of the price of any security of the Company.
Section 6.11 Comfort Letters. Provided that the Investor is then a person who
would be entitled to a statutory due diligence defense under Section 11 of the
Securities Act, at the request of the Investor and within a reasonable period of
time after (i) the date hereof, (ii) the date the Registration Statement or the
Prospectus shall be amended (other than (1) in connection with the filing of a
prospectus supplement that contains solely the information required pursuant to
Section 6.04 hereof, (2) in connection with the filing of any report or other
document under Section 13, 14 or 15(d) of the Exchange Act or (3) by a
prospectus supplement relating to the offering of other securities (including,
without limitation, other shares of Common Stock)) (each such date, a
“Registration Statement Amendment Date”) and (iii) the date of filing or
amending each Annual Report on Form 10-K and Quarterly Report on Form 10-Q for a
period in which an Advance was delivered pursuant to this Agreement and which
are incorporated by reference in the Registration Statement (each such date, a
“Company Periodic Report Date”), the Company will request that its independent
accountants furnish to the Investor a letter, dated the date hereof, the
Registration Statement Amendment Date or the Company Periodic Report Date, as
the case may be, in form and substance reasonably satisfactory to the Investor,
containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements of the Company.
Section 6.12 Opinion of Counsel. Prior to the date of the first Advance Notice,
the Investor shall have received an opinion letter from counsel to the Company
in the form attached hereto as Exhibit C.
Section 6.13 Current Report. Promptly after the date hereof (and prior to the
Company delivering an Advance Notice to the Investor hereunder), the Company
shall file with the SEC a report on Form 8-K or such other appropriate form as
determined by counsel to the Company, relating to the transactions contemplated
by this Agreement and a preliminary Prospectus Supplement pursuant to Rule
424(b) of the Securities Act disclosing all information relating to the
transaction contemplated hereby required to be disclosed therein (collectively,
the “Initial Disclosure”) and shall provide the Investor with 24 hours to review
the Initial Disclosure prior to its filing.
Section 6.14 Sales. Without the written consent of the Investor, the Company
will not, directly or indirectly, offer to sell, sell, contract to sell, grant
any option to sell or otherwise dispose of

21



--------------------------------------------------------------------------------



 



any shares of Common Stock (other than the Shares offered pursuant to the
provisions of this Agreement) or securities convertible into or exchangeable for
Common Stock, warrants or any rights to purchase or acquire, Common Stock during
the period beginning on the 5th Trading Day immediately prior to an Advance
Notice Date and ending on the 2nd Trading Day immediately following the
corresponding Advance Settlement Date.
Section 6.15 Insider Trading. Notwithstanding any other provision of this
Agreement, the Company shall not deliver an Advance Notice during any period in
which the Company is in possession of material non-public information.
Article VII.
Conditions for Advance and Conditions to Closing
     The right of the Company to deliver an Advance Notice and the obligations
of the Investor hereunder with respect to an Advance is subject to the
satisfaction by the Company, on each Advance Notice Date and Advance Settlement
Date (a “Condition Satisfaction Date”), of each of the following conditions:
Section 7.01 Accuracy of the Company’s Representations and Warranties. The
representations and warranties of the Company shall be true and correct in all
material respects.
Section 7.02 Registration of the Common Stock with the SEC. The Registration
Statement shall be effective and the Company shall not be aware of any of the
events set forth in Section 6.03 hereof. The Initial Disclosure shall have been
filed with the SEC, all Prospectus Supplements shall have been filed with the
SEC, as required pursuant to Section 6.04 in connection with all prior Advances
and an electronic copy of such Prospectus Supplement together with the Base
Prospectus shall have been delivered or made available to the Investor. The
Company shall have filed with the SEC in a timely manner all reports, notices
and other documents required of a “reporting company” under the Exchange Act and
applicable SEC regulations.
Section 7.03 Authority. The Company shall have obtained all permits and
qualifications required by any applicable state for the offer and sale of the
shares of Common Stock, or shall have the availability of exemptions therefrom.
The sale and issuance of the shares of Common Stock shall be legally permitted
by all laws and regulations to which the Company is subject.
Section 7.04 No Material Notices. None of the following events shall have
occurred and be continuing: (i) any request for additional information from the
SEC or any other federal or state governmental, administrative or self
regulatory authority during the period of effectiveness of the Registration
Statement, the response to which would require any amendments or supplements to
the Registration Statement or Prospectus, has not been adequately addressed by
the Company; (ii) any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose has
been issued by the SEC or any other federal or state governmental authority;
(iii) the suspension of the qualification or exemption from qualification of any
of the Shares for sale in any jurisdiction or the initiation or threatening of
any proceeding for such purpose; and (iv) any event has occurred that makes any
statement made in the Registration Statement or the Prospectus or any document
incorporated or deemed to be

22



--------------------------------------------------------------------------------



 



incorporated therein by reference, considered together, untrue in any material
respect or that requires the making of any changes in the Registration
Statement, Prospectus or documents so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading, and that in the case of the Prospectus,
it will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
Section 7.05 Performance by the Company. The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to each Condition Satisfaction Date.
Section 7.06 No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits or directly and adversely affects any of the transactions contemplated
by this Agreement, and no proceeding shall have been commenced that may have a
Material Adverse Effect.
Section 7.07 No Suspension of Trading in or Delisting of Common Stock. The
Common Stock shall be trading on the Principal Market and all of the Shares
issuable pursuant to such Advance Notice shall have been approved for listing on
the Principal Market and the Company believes, in good faith, that trading of
the Common Stock on the Principal Market will continue uninterrupted for the
foreseeable future. The issuance of Shares with respect to the applicable
Advance Notice will not violate the shareholder approval requirements, if any,
of the Principal Market. The Company shall not have received any notice
threatening the continued listing of the Common Stock on the Principal Market
(unless the concerns of the Principal Market have been addressed and the
Investor is reasonably satisfied that the Principal Market is no longer
considering or no longer intends to take such action).
Section 7.08 Authorized. There shall be a sufficient number of authorized but
unissued and otherwise unreserved shares of Common Stock for the issuance of all
of the Shares issuable pursuant to such Advance Notice.
Section 7.09 Consecutive Advance Notices. Except with respect to the first
Advance Notice, the Company shall have delivered all Shares relating to all
prior Advances.
Section 7.10 Executed Advance Notice. The Investor shall have received the
Advance Notice in compliance with the Advance parameters set forth in
Section 2.01 executed by an officer of the Company and the representations
contained in such Advance Notice shall be true and correct as of the Condition
Satisfaction Date relating to such Advance Notice.
Article VIII.
Non-Disclosure of Non-Public Information
     Nothing herein shall require the Company to disclose non-public information
to the Investor or its advisors or representatives, provided, however, that
notwithstanding anything

23



--------------------------------------------------------------------------------



 



herein to the contrary, during any period from and including the delivery of an
Advance Notice through and including the occurrence of the related Advance
Settlement Date, the Company will promptly notify the Investor or its advisors
or representatives of any event or the existence of any circumstance (without
any obligation to disclose the specific event or circumstance) of which it
becomes aware, constituting non-public information (whether or not requested of
the Company specifically or generally during the course of due diligence by such
Persons), which, if not disclosed in the Prospectus would cause such Prospectus
to include a material misstatement or to omit a material fact required to be
stated therein in order to make the statements, therein, in light of the
circumstances in which they were made, not misleading.
          The Investor agrees that, upon becoming aware of any material,
non-public information regarding the Company that is not set forth in any SEC
Filing, it will cease trading in any securities of the Company until such
information is disclosed to the public.
          The Company shall hold in confidence and not make any disclosure of
information concerning the Investor provided to the Company unless
(i) disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement or
Prospectus, (iii) the release of such information is ordered pursuant to a
subpoena or other final, non-appealable order from a court or governmental body
of competent jurisdiction, or (iv) such information has been made generally
available to the public other than by disclosure in violation of this Agreement.
The Company agrees that it shall, upon learning that disclosure of such
information concerning the Investor is sought in or by a court or governmental
body of competent jurisdiction or through other means, give prompt written
notice to the Investor and allow the Investor, at the Investor’s expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, such information.
Article IX.
Choice of Law/Jurisdiction
          This Agreement shall be governed by and interpreted in accordance with
the laws of the State of New York without regard to the principles of conflict
of laws.
Article X. Assignment; Termination
Section 10.01 Assignment. Neither this Agreement nor any rights or obligations
of either party hereunder may be assigned to any other Person without the prior
written consent of all parties hereto.
Section 10.02 Termination.

  (a)   Unless earlier terminated as provided hereunder, this Agreement shall
terminate automatically on the earliest of (i) the date that is 24 months from
the Effective Date, or (ii) the date on which the Investor shall have made
payment of Advances pursuant to this Agreement in the aggregate amount of the
Commitment Amount.     (b)   The Company may terminate this Agreement at any
time upon prior written notice to the Investor; provided that upon such
termination (i) there are no Advances outstanding, and

24



--------------------------------------------------------------------------------



 



    (ii) the Company has paid all amounts owed to the Investor pursuant to this
Agreement. This Agreement may be terminated at any time by the mutual written
consent of the parties, effective as of the date of such mutual written consent
unless otherwise provided in such written consent. In the event of any
termination of this Agreement by the Company hereunder, so long as the Investor
owns any shares of Common Stock issued hereunder, the Company shall not for 20
Trading Days from the date of such termination, voluntarily delist the Common
Stock from the Principal Market.     (c)   The obligation of the Investor to
make an Advance to the Company pursuant to this Agreement shall terminate
permanently (including with respect to an Advance Settlement Date that has not
yet occurred) in the event that (i) there shall occur any stop order or
suspension of the effectiveness of the Registration Statement for an aggregate
of 50 Trading Days, other than due to the acts of the Investor, during the
Commitment Period, or (ii) the Company shall at any time fail materially to
comply with the requirements of Article VI and such failure is not cured within
30 days after receipt of written notice from the Investor, provided, however,
that this termination provision shall not apply to any period commencing upon
the filing of a post-effective amendment to such Registration Statement and
ending upon the date on which such post effective amendment is declared
effective by the SEC, provided further, however, that this termination provision
shall not apply to any period commencing upon the filing of a successor shelf
registration statement to such Registration Statement and ending upon the date
on which such successor shelf registration statement is declared effective by
the SEC.     (d)   Nothing in this Section 10.02 shall be deemed to release the
Company or the Investor from any liability for any breach under this Agreement,
or to impair the rights of the Company and the Investor to compel specific
performance by the other party of its obligations under this Agreement. The
indemnification provisions contained in Article V shall survive termination
hereunder.

Article XI. Notices
          Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile, provided a copy is mailed
by U.S. certified mail, return receipt requested; (iii) 3 days after being sent
by U.S. certified mail, return receipt requested, or (iv) 1 day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications, except for Advance Notices which shall be delivered in
accordance with Section 2.01(b) hereof and Settlement Documents which shall be
delivered in accordance with Section 2.02(a) hereof, shall be:

25



--------------------------------------------------------------------------------



 



     
If to the Company, to:
  BancTrust Financial Group, Inc.
 
  100 St. Joseph Street 
 
  Mobile, Alabama 36602
 
  Attention: Mike Johnson
 
  Telephone: (251) 431-7813
 
  Facsimile: (251) 431-7851
 
   
With a copy to:
  Hand Arendall LLC
 
  11 North Water Street 
 
  Suite 30200
 
  Mobile, Alabama 36602
 
  Attention: Brooks P. Milling
 
  Telephone: (251) 694-6275
 
  Facsimile: (251) 694-6375
 
   
If to the Investor(s):
  YA Global Master SPV Ltd.
 
  101 Hudson Street — Suite 3700 
 
  Jersey City, NJ 07302
 
  Attention: Mark Angelo
 
 
Portfolio Manager
 
  Telephone: (201) 985-8300
 
  Facsimile: (201) 985-8266
 
   
With a Copy to:
  David Gonzalez, Esq.
 
  Yorkville Advisors, LLC
 
  101 Hudson Street — Suite 3700
 
  Jersey City, NJ 07302
 
  Telephone: (201) 985-8300
 
  Facsimile: (201) 985-8266

Each party shall provide 5 days’ prior written notice to the other party of any
change in address or facsimile number.
Article XII. Miscellaneous
Section 12.01 Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.
Section 12.02 Reporting Entity for the Common Stock. The reporting entity relied
upon for the determination of the trading price or trading volume of the Common
Stock on any given Trading Day for the purposes of this Agreement shall be
Bloomberg, L.P. or any successor thereto. The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.

26



--------------------------------------------------------------------------------



 



Section 12.03 Brokerage. Other than the Placement Agent, each of the parties
hereto represents that it has had no dealings in connection with this
transaction with any finder or broker who will demand payment of any fee or
commission from the other party. The Company on the one hand, and the Investor,
on the other hand, agree to indemnify the other against and hold the other
harmless from any and all liabilities to any Person claiming brokerage
commissions or finder’s fees on account of services purported to have been
rendered on behalf of the indemnifying party in connection with this Agreement
or the transactions contemplated hereby.
Section 12.04 Amendment. This Agreement may be modified or amended only by a
writing executed by all parties hereto. The parties will cooperate and use their
commercially reasonable best efforts to amend this Agreement, and to otherwise
provide assurances, to respond to any requests of the Company’s regulators.
Section 12.05 Regulatory Matters. The Investor confirms that the it does not
have and will not exercise, directly or indirectly, with or in concert with any
other person or group, “control” over the Company for purposes of the BHC Act
and the CIBC Act.
Section 12.06 Fees and Expenses. Each of the parties shall pay its own fees and
expenses (including the fees of any attorneys, accountants, appraisers or others
engaged by such party) in connection with this Agreement and the transactions
contemplated hereby, except that the Company shall pay a structuring fee of
$50,000 to Yorkville Advisors, LLC, of which $10,000 has been paid and the
remaining $40,000 shall be paid on the date hereof. In addition, on the first
Advance Settlement Date, the Company shall pay a fee of $100,000 to the Company
Financial Advisor.
Section 12.07 Integration. This Agreement, along with any exhibits or amendments
hereto, encompasses the entire agreement of the parties with respect to the
subject matter hereof and supersedes all previous understandings and agreements
between the parties, whether oral or written, with respect to the subject matter
hereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Standby Equity
Distribution Agreement to be executed by the undersigned, thereunto duly
authorized, as of the date first set forth above.

                  COMPANY:         BancTrust Financial Group, Inc.    
 
           
 
  By:   /s/ W. Bibb Lamar, Jr.
 
        Name: W. Bibb Lamar, Jr.        
Title: Chief Executive Officer
   
 
                INVESTOR:         YA Global Master SPV Ltd.    
 
                By: Yorkville Advisors, LLC         Its: Investment Manager    
 
 
  By:   /s/ Gerald Eicke
 
        Name: Gerald Eicke         Title: Managing Member    

28